Citation Nr: 0505160	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial rating greater than 30 percent 
for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied service connection for 
fibromyalgia and granted service connection for PTSD.  The 
PTSD was evaluated as 30 percent disabling, effective January 
28, 2002.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in November 
2004.


FINDINGS OF FACT

1.  The appellant's fibromyalgia has likely been made worse 
by his service-connected PTSD.

2.  The appellant's PTSD causes no greater occupational and 
social impairment than that experienced when there are 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks; this 
disability is due to his problems with intrusive thoughts, 
sleep disturbance, flashbacks, and very limited insight.




CONCLUSIONS OF LAW

1.  The appellant has fibromyalgia, aggravation of which is 
proximately due to service-connected PTSD.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2004).

2.  The criteria for a disability rating greater than 30 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.125, 
4.126, 4.129, 4.130 (Diagnostic Code 9411) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims here on appeal.  
VAOPGCPREC 7-03.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate his claims, as 
well as the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate his claims, and the responsibility 
for obtaining it, by letter dated in March 2002.  The letter 
informed the appellant of the evidence and information VA 
would be obtaining as well as the evidence that the appellant 
needed to provide.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The appellant was also advised in the March 2002 letter that 
he should submit any additional information or evidence 
regarding his claim, or advise VA as to its whereabouts.

The Board additionally notes that the September 2002 rating 
decision on appeal, the statement of the case (SOC), and 
multiple supplemental correspondence, also informed the 
appellant of the types of evidence needed to substantiate his 
claims.  The March 2002 VCAA letter also specifically 
addressed the legal requirements of a service connection 
claim.  Therefore, VA's duty to notify has been satisfied.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records, VA 
outpatient treatment records, private medical records, a 
Board hearing transcript, and the appellant's own 
contentions.   At every stage of the appeal process, the 
appellant was informed of the information needed to 
substantiate his claims, and VA has obtained all available 
evidence identified by the appellant.  Thus, the Board finds 
that all indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in May 2002 with respect to the issues here on 
appeal.  As such, despite the appellant's request for a new 
VA examination, such reexamination is not necessary because, 
as discussed below, there exists sufficient medical evidence 
to decide the appellant's claims.  Moreover, the mere passage 
of time since the date of the most recent VA examination 
alone is insufficient to warrant a remand.  VAOPGCPREC 11-95.  
Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.

II.  Service Connection for Fibromyalgia

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).

With respect to the current disability requirement, the 
appellant's VA examination records dated in May 2002 as well 
as his VA outpatient treatment records dated in March 2002 
contain current diagnoses with fibromyalgia.  The Board 
additionally notes that the appellant was initially diagnosed 
with "fibrositis" via private evaluations conducted in 
September 1986.  Therefore, the Board finds that the 
appellant has the current disability of fibromyalgia.

At this point, the Board is obligated to consider whether the 
appellant's fibromyalgia was either caused by or aggravated 
by his service-connected PTSD.  The Board has reviewed all 
the evidence of record, including service medical records, VA 
examination records, VA outpatient treatment records, private 
medical records, and the appellant's own contentions.  

The appellant's own contentions and VA examination records 
dated in May 2002 are the only evidence which addresses the 
etiology of the appellant's fibromyalgia.  For example, the 
appellant contends that his service-connected PTSD caused or 
aggravated his current fibromyalgia.  The Board notes, 
however, that the appellant is a layperson without medical 
training and he is simply not qualified to render medical 
opinions as to maters such as diagnosis and etiology of 
disorders and disabilities.  Therefore, his opinion is 
entitled to no weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2004) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In contrast, the May 2002 VA examiner is qualified as a 
physician to render a medical opinion as to the etiology of 
the appellant's fibromyalgia.  Upon review of the appellant's 
claims file, as well as a physical examination of the 
appellant, the May 2002 VA examiner concluded that there is 
an "association between fibromyalgia and sleep disruption."  
The examiner further opined that, although he was unaware of 
"any literature that has associated PTSD with 
fibromyalgia," sleep abnormalities are known effects of 
PTSD.  Thus, it can be concluded that there is an "indirect 
relationship between PTSD and aggravation of fibromyalgia via 
disruption of sleep."  As such, the Board finds that the 
evidence of record with respect to whether the appellant's 
current fibromyalgia was either caused by or aggravated by 
his service-connected PTSD is, at least, in equipoise.  
Therefore, the Board is obligated to resolve any reasonable 
doubt on this issue in favor of the appellant, and finds that 
secondary service connection for fibromyalgia based on 
aggravation is warranted under the circumstances of this 
case.  38 C.F.R. § 3.102 (2004).


III.  Initial Rating for PTSD

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Because the appellant 
challenged the initial rating assigned for his PTSD disorder, 
the entire body of evidence is for consideration.  Consistent 
with the facts found, the rating may be higher or lower for 
periods of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

The law also provides that it is necessary to evaluate the 
disability from the point of view of the appellant working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the appellant's favor.  38 C.F.R. § 4.3 (2004).  If there is 
a question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

The appellant's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130 (2004).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list.  Rather, the list is to serve 
as an example of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for the 70 percent disability rating are as 
follows:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

The criteria for the maximum (100 percent) schedular rating 
are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2004).

The Board has reviewed all of the evidence of record with 
respect to the severity of the appellant's service-connected 
PTSD, to include, but not limited to, service medical 
records, VA examination records, VA outpatient treatment 
records, private medical records, Board hearing transcript, 
and the appellant's own contentions.  The Board notes, 
however, that the only relevant evidence of record with 
respect to the appellant's claim for a higher evaluation for 
PSTD consists of his own contentions and VA examination 
records dated in May 2002.

VA examination records dated in May 2002 show that the 
appellant's PTSD is manifested by subjective complaints of 
frequent intrusive recollections, difficulty sleeping, 
flashbacks 2-3 times per week, and social and occupational 
difficulties.  The appellant also indicated at his May 2002 
VA examination that he was married, had two children, owned 
his own business, and was otherwise able to take care of the 
activities of daily living.  The May 2002 VA examiner noted 
that the veteran was alert and well-oriented, cooperative, 
had normal voice and speech, and had no suicidal or homicidal 
ideations, plans or impulses.  There was no psychosis, no 
delusions, no hallucinations, and appropriate judgment, but 
with extreme difficulty sleeping and very limited insight.  
Accordingly, the appellant was diagnosed with chronic PTSD 
and a Global Assessment of Functioning (GAF) score of 55 was 
assigned based upon the appellant's social functioning.

A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See DSM-IV at 44-47 (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Whereas a GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
The Board also notes that a GAF score is probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Despite the appellant's assigned GAF of 55, flashbacks, sleep 
problems, and very limited insight, the objective medical 
evidence shows the absence of flattened affect, speech 
related problems, impaired memory, impaired judgment, 
impaired abstract thinking, or impairment in the ability to 
establish or maintain effective work and social 
relationships.  Such findings support the assignment of a 30 
percent rating under the applicable criteria, not a 50 
percent rating.  Diagnostic Code 9411.  In other words, the 
evidence does not suggest that the veteran has problems akin 
to those that satisfy the criteria for a 50 percent rating, 
such as disturbances of mood and motivation, memory problems 
to the extent that the claimant forgets to complete tasks, 
panic attacks as often as more than once a week, and 
difficulty understanding complex commands, etc.  Therefore, 
the Board concludes that the requirements of 38 C.F.R. § 4.3, 
the objective medical evidence, and the appellant's 
statements regarding his symptomatology show disability that 
more nearly approximates his current 30 percent disability 
rating, at best.  See 38 C.F.R. § 4.7.  As such, a disability 
rating greater than 30 percent for service-connected PTSD is 
not warranted and there exists no reasonable doubt that can 
be resolved in his favor.  This is so throughout the pendency 
of the claim.  Fenderson, supra.


ORDER

Entitlement to secondary service connection based on 
aggravation for fibromyalgia is granted.

Entitlement to an initial rating greater than 30 percent for 
service-connected PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


